--------------------------------------------------------------------------------

Exhibit 10.4
Geoserve Marketing, LLC.
 
Investor Relations
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made and entered into this 15th
Day of February, 2011, between Geoserve Marketing, LLC, (the “Consultant”),
whose principal place of business is Sugar Land, Texas and Strategic American
Oil Corporation, (the “Client”), whose principal place of business is Corpus
Christi, TX.
 
WHEREAS:


The Consultant is willing and capable of providing on a “Best Efforts” basis,
various consulting services. The Client desires to retain the Consultant as an
Independent Contractor based upon the following terms and conditions. This
includes financial public relations for and on behalf of the client in relation
to interactions with broker-dealers, shareholders and members of the
public.  This may also include certain fund raising efforts and advice as
requested by Client of the Consultant as well as advice concerning strategic
acquisitions and planning. In consideration of the mutual promises and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties herein agree as follows:
 
CONSULTING SERVICES.  The Client hereby retains the Consultant as an independent
consultant to the Client and the Consultant hereby accepts and agrees to such
retention. This Agreement constitutes and embodies the entire understanding and
agreement of the parties and supersedes and replaces all prior understandings,
agreements and negotiations between the parties. The Consultant shall render to
the Client such services of an advisory or consultative nature in order to act
as an Investor Relations arm of The Client.
 
 
Page 1

--------------------------------------------------------------------------------

 


1.  
TERM OF AGREEMENT. The term of this agreement shall be 3 years from the date
herein and shall terminate at the end of that period unless renewed in writing
and accepted by both parties.



2.  
DISCLOSURE OF INFORMATION.  The Consultant recognizes and acknowledges that it
will have access to certain confidential information of the Client and its
affiliates that are valuable and unique assets or property of the Client and its
affiliates. The Consultant will not, during or after the term of this agreement,
disclose, without the prior consent or authorization of the Client, any of such
information to any person, except to authorized representatives of the
Consultant its affiliates for any reason or purpose whatsoever. The Client
agrees that such authorization may be conditioned upon the disclosure being made
pursuant to a secrecy agreement, protective order, rule, regulation or procedure
under which the confidentiality of the information is maintained in the hands of
the person to whom the information is to be disclosed or in compliance with the
terms of a judicial order or administrative process. It is the intention of the
parties that the Consultant will gather all publicly available information
relating to the Client and confer with officers and directors of the Client in
an effort to consolidate the information obtained in summary form for the
dissemination to interested parties.



3.  
TIME, PLACE AND MANNER OF PERFORMANCE.  It is intended that the Consultant will
provide research on the Client and distribute the Client’s story to
institutions, portfolio managers, broker dealers, and retail clients and other
persons whom the Consultant determines in its sole discretion, are capable of
effectively disseminating such information to the general public. The Consultant
will also advise the Client concerning investor relations and promotional
matters relating to the Client and its business and will showcase the Client for
as long as this Agreement is in effect. Consultant will act upon the Client’s
behalf in the investment community, with existing shareholders, and the public.
It is expressly agreed and acknowledged that the Consultant will not be expected
to provide any investment advice or recommendations regarding the client to
anyone. The Consultant will focus on contacting persons, generally through
conventional communications in order to familiarize them with information
concerning the Client. Additionally, the Consultant shall be available for
advice and counsel to the officers and directors of the Client at such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined in the sole discretion of the Consultant.

 
 
Page 2

--------------------------------------------------------------------------------

 
 
4.  
WORK PRODUCT.  It is agreed that, prior to public distribution, all information
and materials produced by the Consultant for the Client shall be the sole and
exclusive property of the Consultant. All copyright and title to said work shall
be the property of the Consultant free and clear of all claims thereto by the
Client, and the Client shall retain no claim of authorship therein.



5.  
EXPENSES. All expenditures incurred by Consultant on behalf of Client in
conjunction with the performance of his duties shall be reimbursed by Client to
Consultant provided Client has pre-approved said expenditures.



6.  
DELIVERABLES.  The Consultant shall advise on marketing strategies and the
effect on the stock trading and shall make or cause to be made introductions to
brokers and investors.



7.  
NATURE OF RELATIONSHIP.  It is understood and acknowledged by the parties that
the Consultant is being retained by the Client in an independent capacity and
that, in this connection, the Consultant hereby agrees, except as provided in
paragraph (4) herein above or unless the Client shall have otherwise consented
in writing, not to enter into any agreement or incur any obligation on behalf of
the Client.

 
 
Page 3

--------------------------------------------------------------------------------

 
 
8.  
CONFLICT OF INTEREST.  The Consultant shall be free to perform services for
other persons.  The Consultant will notify the Client of its performance of
consulting services for any other person that could conflict with its
obligations under this agreement



9.  
NOTICES.  Any notices required to be given under this Agreement shall be
sufficient, if in writing and delivered or sent registered or certified mail to
the principal office of each party.



10.  
WAIVER OF BREACH.  Any waiver by the Consultant of a breach of any provision of
this Agreement by the Client shall not operate or be construed as a waiver of
any subsequent breach by the Client.



11.  
WAIVER AND MODIFICATION.  Any waiver, alteration or modification of any of the
provisions of this Agreement shall be made in writing and signed by the parties
hereto. Each party may waive any of its rights herein without affecting a waiver
with respect to any subsequent occurrences or transactions.



12.  
INDEMNIFICATION. With regard to this agreement, Client agrees to hold harmless
and to defend Consultant from any action arising from the lawful performance of
his duties on behalf of Client



13.  
APPLICABLE LAW.  It is the intention of the parties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and pursuant to the laws of the state of Texas and
that any action or any proceeding that may be brought arising out of, in
connection with or by reason of this Agreement, the laws of the state of Texas
shall be applicable and shall govern to the exclusion of law of any other forum,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.



14.  
SEVERABILITY. This Agreement may be dissolved at any time by the express consent
of both parties. In the event any part of this agreement shall be held to be
invalid by any competent court or arbitration panel, this Agreement shall be
interpreted as if only that part is invalid and that the parties to this
Agreement will continue to execute the rest of this Agreement to the best of
their abilities unless both parties mutually consent to the dissolution of this
Agreement.

 
 
Page 4

--------------------------------------------------------------------------------

 
 
15.  
COUNTERPARTS.  This Agreement may be executed in counter parts, each of which
shall be deemed an original but both of which taken together shall constitute
the same document.



16. 
COMPENSATION.  The Client agrees to issue and deliver Strategic American common
stock purchase warrants in the name of Geoserve Marketing, LLC according to the
following schedule: Upon signing, Consultant shall be issued 5-year term
warrants to purchase twenty million (20,000,000) shares of Rule 144 restricted
common stock of Strategic American Oil Corporation at a price of $0.10 per share
which shall constitute pre-payment for services rendered in the first year of
the agreement. Upon the first anniversary of this agreement, the 15 million
warrants under the same terms shall be issued as pre-payment for services
rendered in the second year, and likewise for the second anniversary 15 million
warrants shall be issued as pre-payment for services rendered in the third year.



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.
 
CONSULTANT
 
/s/  Michael E. Watts
     
Michael E. Watts
Date February 15, 2011
President
 
GEOSERVE MARKETING, LLC
 

 
CLIENT


/s/ Jeremy G. Driver
     
Jeremy G. Driver
 
Chief Executive Officer
Date  February 15, 2011
STRATEGIC AMERICAN OIL CORPORATION
 

 
 
Page 5

--------------------------------------------------------------------------------